



Exhibit 10.1


AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT


Reference is made to the employment agreement between Mark J. Barrenechea and
Open Text Corporation dated as of October 30, 2012, as amended (the “Employment
Agreement”). Defined terms used herein are as defined in the Employment
Agreement unless otherwise stated.


Section 3 of the Employment Agreement is hereby amended to provide that on the
sixth anniversary of the Effective Date, the Term shall be extended for an
additional three-year period, and shall be extended automatically thereafter for
an additional one-year period unless either party to the Employment Agreement
provides the other party with notice of non-renewal at least three months before
any such anniversary, or the parties otherwise agree. All terms and conditions
of the Employment Agreement, except as varied by this Amendment No. 3, remain in
full force and effect.




IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Amendment No. 3 to the Employment Agreement as of the 1st day of June, 2017.






Open Text Corporation                 Mark J. Barrenechea




/s/ Gordon A. Davies
 
/s/ Mark J. Barrenechea
 
 
 



Name:    Gordon A. Davies
Title:    Executive Vice President,
Chief Legal Officer and
Corporate Development







